Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 10th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,625,156 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention as presented is understood to include limitations indicative of the integration of the abstract portions of the claim into a practical application for at least providing an improved interface as defined by MPEP 2106.05(a) and as addressed by Data Engine Tech. LLC v. Google LLC 906 F.3d 999; 128 USPQ2d 1381 (Fed Cir. 2018) as it similarly provides the enhanced functionality of enabling a second user to select their game starting point and state from any point during a provided segment rather than restricting the second users starting point to one selected by the first player during segment creation as demonstrated by applied prior art of record Muira et al (US 2013/0260896).
The prior art of record when considered individually and in combination does not teach nor fairly suggest the sharing of portions of video games between users in a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715